Citation Nr: 0522144	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  03-06 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional 
Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to October 19, 
2000, for a total rating due to unemployability caused by 
service-connected disability (TR).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from May 1967 to July 1972.  He had service 
in the Republic of Vietnam, where his awards and 
decorations included  the Purple Heart Medal.

This case was previously before the Board of Veterans' 
Appeals (Board) in February 2004, at which time it was 
remanded further development.  Pursuant to that remand, 
the Department of Veterans Affairs (VA) Medical and 
Regional Office (M&ROC) in Wichita, Kansas, sent the 
veteran a Statement of the Case (SOC) with respect to the 
issue of entitlement to an effective date prior to 
October 19, 2000, for a TR.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  The veteran then submitted a 
timely formal appeal with respect to that issue.  
Thereafter, the case was returned to the Board for 
further appellate action.


REMAND

The veteran contends that he was unemployable prior to 
October 19, 2000, as a result of his service-connected 
post-traumatic stress disorder (PTSD) and chronic 
lumbosacral strain with degenerative joint disease.  He 
notes that in May 2000, he was granted Social Security 
disability benefits due to PTSD and degenerative disc 
disease and that the onset of such disability had 
occurred in March 1994.

In the SOC, issued in March 2005, the M&ROC found that 
prior to October 19, 2000, the veteran had not met the 
percentage standards for a TR.  38 C.F.R. § 4.16(a) 
(2004).  The RO stated that prior to that date, service 
connection had not been in effect for PTSD; and that the 
veteran had not, otherwise, met the criteria for a TR 
under 38 C.F.R. § 4.16(a) (2004).  

In his formal appeal (received by the RO in May 2005), 
the veteran noted that the SOC had failed to discuss the 
possibility of submitting his case to the VA Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  38 C.F.R. § 4.16(b) (2004).  

It would be premature for the Board to take such action 
prior to the RO, as it could result in prejudice to the 
veteran's claim.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993); VAOPGCPREC 16-92.

In light of the foregoing, additional development of this 
case is warranted prior to further consideration by the 
Board.  Accordingly, the case is remanded for the 
following actions:

Undertake any indicated development 
and then readjudicate the issue of 
entitlement to an effective date 
prior to October 19, 2000, for a 
total rating due to unemployability 
caused by service-connected 
disability.  In so doing, consider 
and discuss the possibility of 
submitting this case to the VA 
Director, Compensation and Pension 
Service, for extra-schedular 
consideration.  38 C.F.R. § 4.16(b).  
If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case 
and afforded an opportunity to 
respond.  Thereafter, if in order, 
the case should be returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran 
need take no action unless he is notified to do so.  It 
must be emphasized, however, that the veteran has the 
right to 


submit any additional evidence and/or argument on the 
matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999). 



                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

